LATIMER, Justice
(dissenting).
I respectfully dissent on two grounds. In my opinion the definition of “public project” in KRS 58.010(1) does not manifest a legislative intention to include such facilities as a transportation system. The very generality of the. language requires a consideration of the type of public project heretofore commonly and traditionally regarded as subject to public acquisition and operation. A bus system, although it serves the public and is subject to governmental regulations, does not have such characteristics as to bring it within -this category. In the Faulconer case (Faulconer v. City of Danville, 313 Ky. 468, 232 S.W.2d 80), we recognized the right of a city to acquire an industrial building; but it was only because the legislature in KRS 103.210 had specifically labelled such a plant as a public enterprise.
The cases heretofore decided approving the acquisition of “public projects” involved projects such as parks, auditoriums, gymnasiums, swimming pools, water works, sewers, garbage incinerators, and drainage facilities. These clearly have a very close relationship to public health and welfare, and traditionally lend themselves best to governmental operation. A transportation system hardly falls in this class. I do not mean to say that the legislature could not declare such an enterprise a public one, but having failed to do so, I am unwilling to construe the legislative intent as extending the concept of a public project to any and everything which might further public convenience.
If the reasoning above is unsound, and a city transportation system is a public project, certainly its operations should be limited by the territorial boundaries of the city. Apparently the major portion of the operations of the Cumberland Coach Lines are outside of the city of Cumberland. In substance we have an inter-city operation which extends to- Whitesburg on one side *786and Harlan on the other. Is this a public project insofar as the Cumberland city-public is concerned? It seems a dangerous authorization to permit a city to engage in a business which, even though public in nature, extends appreciably beyond its boundaries. If Cumberland may operate a bus line from that city to Harlan, why might it not also continue the line to Pineville, or Corbin, or Danville or Louisville? Why might it not acquire the L. & N. Railroad, upon which the very life of the city depends? Surely the definition of “public project”, insofar as it relates to a municipality, must refer to facilities within that governmental subdivision, or if outside those limits, so closely related and integrated with such local facility that the whole is actually a city public project rather than a general public project operated by a city.
For the reasons given, I think the right of the city of Cumberland to acquire this facility should be denied.
STEWART and MILLIKEN, JJ., join me in this dissent.